BEASLEY, Judge,
dissenting.
The issue is whether the court’s findings of fact support its conclusion of law that the juvenile (J.D.B.) was not in custody when he *243was questioned by Detective DiCostanzo. Because I believe that the court’s findings of fact clearly show that J.D.B. was in custody, I respectfully dissent.
“[T]he initial inquiry in determining whether Miranda warnings were required is whether an individual was ‘in custody.’ ” State v. Buchanan, 353 N.C. 332, 337, 543 S.E.2d 823, 826 (2001). “In Miranda, the Supreme Court defined ‘custodial interrogation’ as ‘questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.’ . . . The Supreme Court of North Carolina [has recognized that] ‘in determining whether a suspect [is] in custody, an appellate court must examine all the circumstances surrounding the interrogation; but the definitive inquiry is whether there was a formal arrest or a restraint on freedom of movement of the degree associated with a formal arrest.’ ” Buchanan, 353 N.C. at 337, 338, 543 S.E.2d at 826, 828 (quoting Miranda v. Arizona, 384 U.S. 436, 444, 16 L. Ed. 2d 694, 706 (1966); and State v. Gaines, 345 N.C. 647, 662, 483 S.E.2d 396, 405 (1997)).
“[U]nder Miranda, whether an individual is in custody is a mixed question of law and fact. Accordingly, ... we review the trial court’s conclusions of law for legal accuracy and to ensure that those conclusions ‘reflect[] a correct application of [law] to the facts found.’ In doing so, this Court must look first to the circumstances surrounding the interrogation and second to the effect those circumstances would have on a reasonable person.” State v. Garcia, 358 N.C. 382, 391, 597 S.E.2d 724, 733 (2004) (quoting State v. Golphin, 352 N.C. 364, 409, 533 S.E.2d 168, 201 (2000) and citing Thompson v. Keohane, 516 U.S. 99, 112, 133 L. Ed. 2d 383, 394 (1995) (internal quotation omitted).
Review of the trial court’s findings of fact makes it clear that J.D.B. was in custody at the time of his initial inculpatory statements. Findings 1 through 5 state, as relevant to the issue of custody, the following:
1. [In September 2005, homes] were broken into and various items were stolen, including jewelry [and] a digital camera.
2. The juvenile, at the time 13 years old, was interviewed by police on the same day as the break-ins after he was seen behind a residence in the same neighborhood.
3. . . . [P]olice were informed that the juvenile had been seen in possession of [the stolen] digital camera at school[.]
*2444. Investigator Joseph DiCostanzo of the Chapel Hill Police Department . . . went to the juvenile’s school to speak with him.
5. The juvenile is in the seventh grade and enrolled in special education classes.
These findings establish that J.D.B. was a thirteen year old seventh grader in the special education program at his school. The majority opinion correctly notes that an objective standard governs the issue of custody, and that J.D.B.’s “mental capacity and age, standing alone, are not determinative of whether he was ‘in custody’ for purposes of Miranda and N.C. Gen. Stat. § 7B-2101(a).” However, the fact that J.D.B. was a middle school aged child is certainly among the circumstances relevant to “whether a reasonable person in [J.D.B.’s] position, under the totality of the circumstances, would have believed that he was under arrest or was restrained in his movement to the degree associated with a formal arrest.” Buchanan, 353 N.C. at 339-40, 543 S.E.2d at 828. To hold otherwise would lead to the absurd result that, when required to determine whether a “reasonable person in the defendant’s situation” would consider himself in custody, courts would apply exactly the same analysis, regardless of whether the individual was eight or thirty-eight years old. Id.
Findings of fact 6 and 8 state:
6. The juvenile was escorted from his class and into a conference room to be interviewed. Present in the room were Investigator DiCostanzo, Assistant Principal David Lyons, a school resource officer and an intern. The door was closed, but not locked.
8. Investigator DiCostanzo asked the juvenile if he would agree to answer questions about recent break-ins. The juvenile consented.
I would hold that J.D.B. was in custody after: (1) he was escorted by a uniformed school resource officer, rather than being allowed to report to the office on his own; (2) he was taken to an office and the door was shut; (3) four adults were in the room with J.D.B., including Police Officer DiCostanzo, the school resource officer, an assistant principal, Mr. Lyons, and an administrative intern; and (4) Officer DiCostanzo asked J.D.B. to answer questions about recent crimes.
*245The majority opinion notes that J.D.B. was not subjected to the more severe indicia of physical control, such as the application of handcuffs, a locked door, or an armed officer standing guard. However, the offense was nonviolent, and J.D.B. was outnumbered by two police officers, a school administrator, and another adult. J.D.B. presented no threat to the officers’ safety. They had no reason to hold J.D.B. at gunpoint, handcuff him, or lock the door, precisely because J.D.B. was a thirteen year old in a closed room with four adults. I conclude that the mere absence of these circumstances contributes little to our analysis.
Furthermore, even assuming, arguendo, that J.D.B. was not yet in custody, the next findings of fact remove any doubt about his situation:
9.The juvenile stated that he had been in the neighborhood looking for work mowing lawns .and initially denied any criminal activity.
10. Mr. Lyons then encouraged the juvenile to “do the right thing” and tell the truth.
11. The investigator questioned him further and confronted him with the fact that the camera had been found.
12. Upon the juvenile’s inquiry as to whether he would still be in trouble if he gave the items back, the investigator responded that it would be helpful, but that the matter was still going to court and that he may have to seek a secure custody order.
Thus, after J.D.B. answered the officer’s questions, he was not released to return to class and the law enforcement officers and assistant principal made it clear that they would not accept his answers.
An argument can be made that Mr. Lyons acted as an agent of the police when he participated in their interrogation of J.D.B. by urging J.D.B. to “do the right thing” and “tell the truth.” See State v. Morrell, 108 N.C. App. 465, 470, 424 S.E.2d 147, 151 (1993) (“when an accused’s statements stem from custodial interrogation by one who in effect is acting as an agent of law enforcement, such statements are inadmissible unless the accused received a Miranda warning prior to questioning”).
The following excerpt from the hearing transcript amplifies the factual background of finding of fact 12. Officer DiCostanzo testified that when J.D.B. denied involvement in the break-ins, he confronted him with the fact that witnesses had seen J.D.B. in possession of a *246camera that was identified by serial number as the one taken in a recent break-in. He testified further:
DISTRICT ATTORNEY: Did [J.D.B.] make any response to this— you having found the camera?
OFFICER DICOSTANZO: He really remained quiet . . . like he wasn’t sure what he wanted to sav. And that’s when [the assistant principal] you know, was encouraging him, said that he had had long conversations with [J.D.B.], said he really wanted [J.D.B.] to do the right thing because the truth always comes out in the end. [J.D.B.] asked at this point if he got the stuff back was he still gonna be in trouble? And I told [J.D.B.] that it would help to get the items back but that, quote, this thing is going to court. I specifically said, what’s done is done, [J.D.B.], now vou need to help yourself bv making it right. I told [J.D.B.] that with the information that I had been given, that if I felt that he was going to go out and break into other people’s houses again because he really didn’t care, then I would have to look at setting a secure custody order. And he asked what that was. And I explained to him that it’s where you get sent to juvenile detention before court. And at that time I said, [J.D.B.], you don’t have to speak to me; you don’t have to talk to me; if you want to get up and leave, you can do so, but that I hoped he would listen to what I had to say. And I said to him, do you understand you’re not under arrest and you don’t have to talk to me about this: He nodded his head yes, and that’s when he just started rambling really quickly about [details of the break-ins.] . ..
(emphasis added).
This testimony reveals that after J.D.B. made an incriminating statement (asked whether he would still be in trouble if he returned the stolen items), Officer DiCostanzo informed J.D.B. that he now had enough information that the matter was definitely “going to court.” The officer then issued what is best construed as a threat, saying that J.D.B. should “help himself’ and that if the officer “felt” that J.D.B. would break into more homes, then he would try to get a secure custody order. By inquiring about the secure custody order, J.D.B. was attempting to understand the consequences of his failure to cooperate with Officer DiCostanzo. The unmistakable implication is that, to prevent Officer DiCostanzo from having the “feeling” that J.D.B. might engage in future break-ins, J.D.B. would have to “help himself’ by providing the police with more information.
*247Officer DiCostanzo’s testimony supports the findings of fact, and also establishes that Officer DiCostanzo told J.D.B. he was not required to stay and talk and was not “under arrest” only after (1) J.D.B. was coerced to “do the right thing and to “help himself’; (2) J.D.B. had made incriminating statements; (3) Officer DiCostanzo told J.D.B. that the case was definitely going to court; and (4) Officer DiCostanzo suggested that unless J.D.B. demonstrated that he was not likely to commit future break-ins, the officer might “feel like” J.D.B. needed to be locked up.
The North Carolina legislature has granted additional protection to juveniles, beyond that required by the holding of Miranda. Under N.C. Gen. Stat. § 7B-2101 (2007), a juvenile who is in custody “must be advised prior to questioning” of his “right to have a parent, guardian, or custodian present” during questioning. Moreover, if “the juvenile is less than 14 years of age, no in-custody admission or confession resulting from interrogation may be admitted into evidence unless the confession or admission was made in the presence of the juvenile’s parent, guardian, custodian, or attorney.” N.C. Gen. § 7B-2101(a)(3), and (b) (2007). “In my view, the enactment of a lengthy and detailed juvenile code shows great concern on the part of the legislature not only for dealing effectively with juvenile crime, . . . but also for safeguarding the individual rights of juveniles. Juveniles are not, after all, miniature adults. Our criminal justice system recognizes that their immaturity and vulnerability sometimes warrant protections well beyond those afforded adults.” In re Stallings, 318 N.C. 565, 576, 350 S.E.2d 327, 333 (1986) (Martin, J., dissenting).
The United States Supreme Court has held that, to be legally effective, the required warnings must be given before the suspect is questioned and a confession obtained. Missouri v. Seibert, 542 U.S. 600, 604, 159 L. Ed. 2d 643, 651 (2004) (“midstream recitation of warnings after interrogation and unwarned confession” does “not effectively comply with Miranda’s constitutional requirement”). Similarly, Officer DiCostanzo’s perfunctory recitation that J.D.B. did not have to talk came only after the boy had “let the cat out of the bag.” Thereafter:
13. The juvenile then confessed to entering the houses and taking certain items together with another juvenile.
14 The investigator informed the juvenile that he did not have to speak with him and that he was free to leave. He asked him if *248[he] understood that he was not under arrest and did not have to talk with the investigator.
15. The juvenile indicated by nodding “yes” that he understood that he did not have to talk to the officer and that he was free to leave. He continued to provide more details regarding where certain items could be located.
16. The juvenile wrote a statement regarding his involvement in the crime.
17. The bell rang signaling the end of the day and the juvenile was allowed to leave to catch his bus home.
18. The interview lasted from 30 to 45 minutes.
To summarize, the findings of fact stated that J.D.B. was sitting in a seventh grade special education classroom, when a uniformed school resource officer arrived and led him away from class. He was taken to a room where he was met by the assistant principal, an intern, and a city law enforcement officer. The door was shut and J.D.B. was asked if he would answer questions about recent break-ins. When he denied wrongdoing, the assistant principal joined in, urging J.D.B. to “tell the truth” and Officer DiCostanzo revealed that he had evidence of J.D.B.’s possession of a stolen camera. J.D.B. then asked if he could get out of trouble by returning the stolen items. Officer DiCostanzo responded to this incriminating question by telling J.D.B. that the case would definitely go to court, warning J.D.B. that if the officer “felt” that J.D.B. would commit more break-ins he might seek an order for secure custody, and urging the juvenile to “help himself.” Only after this did Officer DiCostanzo tell J.D.B. that he did not have to answer questions and was not under arrest.
Application of common sense and the correct legal standard to the court’s findings of fact leads to an inescapable conclusion that J.D.B. was in custody when he made inculpatory statements. Moreover, the physical evidence obtained as a result of this unconstitutional interrogation was “fruit of the poisonous tree,” see Wong Sun v. United States, 371 U.S. 471, 488, 9 L. Ed. 2d 441, 455 (1963), and should also be suppressed. Accordingly, I respectfully dissent.